UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:9/30 Date of reporting period:3/31/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Semi-Annual Report March 31, 2011 Fund Adviser: Pekin Singer Strauss Asset Management 21 S. Clark Street, Suite 3325 Chicago, IL 60603 Toll Free (800) 470-1029 www.appleseedfund.com April 15, 2011 Dear Appleseed Shareholder: The Bull Market that began March 10, 2009 continued charging ahead in the first quarter of 2011.The S&P 500 increased 6% in the first three months of the year in the face of all kinds of reasons for the market not to increase—perhaps giving credence to the adage that the market likes to climb a “Wall of Worry.” Our view for awhile now has been that there is a significant disconnect between the underpinnings of the robust financial markets and the less-than-robust economy.Yes, business is improving, but only moderately so; and yes, corporate profits increased dramatically in the past year, but it’s not because business has been especially strong.Rather, corporate managements adopted a take-no-prisoners approach to cutting costs in 2009 and the year earlier comparisons were easy because we were in a recession.And, yes again, the bond market has been strong, but, aside from the artificial support of the Federal Reserve purchasing U.S. Treasuries and maintaining interest rates near historic lows, we believe the strength is unsustainable given the prospect of accelerating rates of inflation. As for the stock market, yes, it has treated investors very well, but it may be that stocks have recently become the default place for investors to allocate their capital.Investors find it especially difficult to sit on the sidelines when the return on cash is near zero and the real (inflation-adjusted) return on cash is decidedly negative. During the past six months, the Appleseed Fund underperformed the surging market while posting an attractive total return of 10.0%.During the same period, the Fund held an average cash position of more than 15% and an overweight position in defensive sectors such as healthcare and consumer staples.Pfizer (PFE) and K-Sea Transportation (KSP) contributed the most to the Fund’s performance.Pfizer’s new CEO has indicated a willingness to unlock hidden value by spinning off individual businesses, and investors have discovered newfound enthusiasm for the stock.K-Sea Transportation announced that it is being acquired by a competitor, and its stock price is now trading very close to our estimate of intrinsic value.Novartis (NVS) and John B. Sanfilippo (JBSS) both declined in market value over the past six months, detracting from Appleseed’s performance.In our estimation, their recent stock price declines are likely not an indication of any impairment in intrinsic value.Accordingly, we added to our positions in these companies. It is not atypical for our investment style to underperform in market environments when stock prices are increasing rapidly due to waxing greed and waning fear on the part of Mr. Market.We are not focused on short-term results, which are indicative of nothing but Mr. Market’s recent mood swings.Investors who expected Appleseed Fund to outperform in every market environment have been disappointed of late, and those investors will most certainly be disappointed some time in the future.Our objective is to generate attractive long-term returns for shareholders, and we are more than satisfied with Appleseed’s long-term results.Since Appleseed’s inception in 2006, the Fund is exceeding the return of the S&P 500 Index by almost 8% per annum. www.appleseedfund.com 1 (800) 470-1029 The following chart represents the performance information for the Appleseed Fund – Investor Class shares as of March 31, 2011.The performance figures do not include the Appleseed Fund – Institutional Class shares, since the share class commenced operations on January 31, 2011. The gross expense ratio of Investor shares of the Fund is 1.64%, and the net expense ratio after contractual fee waivers is 1.31%. The advisor has contracted with the Fund to waive fees to maintain a 1.24% expense ratio for the Investor shares (excluding indirect expenses) through February 29, 2012. Performance data above represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate.An investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Current performance data is available by calling us toll free at 1-800-470-1029. You can’t predict, but you can prepare From time to time, it appears as though the market provides investors with “Can’t Miss” opportunities (the tech mania of the late ‘90s was one such period and the housing boom another), at least until it is otherwise proven.Ultimately, there is no such thing as a “Can’t Miss” investment—it is merely a sales pitch or a delusion.To state the obvious, risk exists because the future is largely unknowable. In the words of that eminent philosopher, Yogi Berra “It’s tough to make predictions, especially of the future.” Looking beyond the obvious sophomoric validity of those words, they ring true to us.One of our primary responsibilities as Appleseed’s portfolio manager is to limit risk exposureand, with it, the uncertainties associated with the futureas best we can.To help mitigate risk, we routinely take a number of actions: we limit our holdings to companies where we believe the balance sheet is solid, the cash flow is positive or will shortly turn positive; and we do our best to ascertain that management is honest and capable and that the business model is durable.Further, we go to great lengths in trying to understand every aspect of a company’s operations and financial position.Most importantly, we make a commitment to the stock only when the price we are paying offers a significant margin of safety and when we believe the company is being managed in a sustainable manner.Because we require a margin of safety, more often than not, we purchase stocks after they have declined in price as a result of what we perceive to be a temporary headwind.Our investment posture is decidedly contrarian. www.appleseedfund.com2(800) 470-1029 We try not to confuse the unfamiliar with the improbable When making an investment we make our best attempt to understand the risks that represent future uncertainty and identify improbable risks that we cannot easily foresee.It is the latter we worry most about, and, with this in mind, we work hard to minimize the unfamiliar to reduce the probability of getting surprised by it.We are not always successful. An example of where we were surprised by an improbable risk was our ownership of a specialty retailer some years ago that was struggling but had a pristine balance sheet.As a result of the company’s balance sheet strength, we believed we had time on our side waiting for management to address its operating issues.Unbeknownst to us, and we presume to other shareholders as well, a class action suit had been filed in a Florida court by a group of the company’s unhappy customers.This suit proved to be the company’s undoing because the judge awarded this class an unprecedented (and, for the most part, an uncollected) $60 million of merchandise credits.It was just a short while later that the company went bankrupt.We sold the stock prior to the bankruptcy, but we still realized a loss on the investment. The fear of getting surprised like that has been seared in our brains. This is why the most important risk mitigation tool we use is the effort we exert to understand every aspect of a company’s operations and its financial position.We seek a high comfort level with every aspect of every investment; this limits the number of nights that we lay awake at night. Investing in an environment with geopolitical risks Notwithstanding our efforts, just since the first of the year, there have been two totally unforeseen geopolitical events of considerable importance. The first, and perhaps the one with potentially the most far-reaching implications, is the political instability that initially surfaced in Tunisia and which has spread to Egypt and other countries in the Middle East and North Africa (MENA).Why this has occurred, why now, to what extent it may spread further, and what impact it will have, no one can say with any certitude at this time.Some, including ourselves, strongly suspect that food inflation was an important catalyst driving the unrest.Certainly what is occurring is momentous and we hope the citizens of the affected countries gain the political and economic freedom they are seeking. Despite the obvious import of recent developments in the MENA region, thus far, the markets have traded with hardly a ripple.Of course, it is possible that stability will somehow return in relatively short order, that Libya’s oil will soon again flow uninterruptedly to Europe, that the Suez Canal will remain open, and that the recent spike of energy prices will not serve as a significant drag on the global economy. On the other hand, it would be reckless not to think that considerable uncertainty exists as to how events will unfold in this highly volatile, oil-rich region of the world and consequently how the global economy and markets might be affected.If nothing else, the tenuous political situation in the MENA countries highlights (yet again) the misguided dependence the world economy has on the world’s depleting oil reserves and on fossil fuels more generally. The second unforeseen event was the March 11th earthquake in Japan, which was soon followed by a devastating tsunami, taking the lives of thousands of individuals and causing damage measured in the hundreds of billions of dollars, which, in turn, led to a partial nuclear meltdown and a radioactive release that, more than a month later, is not contained.One can only imagine what a trial it has been for the Japanese to cope with all of the losses, both human and otherwise.Our thoughts and prayers go out to all those impacted by this tragedy. www.appleseedfund.com3(800) 470-1029 Unsurprisingly, the Japanese economy, which was not especially strong prior to this sequence of unfortunate events, has since weakened significantly and undoubtedly is in recession.It likely will take many years to fully rebuild, replace, and recover what was lost.The good news is that the Japanese people are extremely resilient and resourceful, having demonstrated time and again that they can bear the unbearable.Also helpful is the tremendous amount of capital that has flowed into the country and into the banking system in the past five weeks.Consequently, it is reasonable to believe this economy should turn around and emerge from recession, and hopefully sooner rather than later.An improving Japanese economy is important since it is the third largest in the world and also one of the most globally interconnected as well. Just prior to the Japanese earthquake, we had become increasingly intrigued with the Japanese market as an investment opportunity for a number of different reasons: · Japanese stocks, which have been in a two-decade bear market, were trading at compelling valuations; for example, the Nikkei (the Japanese stock index equivalent to the Dow Jones Industrials in the U.S.) was trading at an attractive price/book value of 1.0x. · In recent years, Japanese companies have become increasingly shareholder-friendly, returning significant cash to investors in the form of dividends and share-buybacks. · A limiting factor to past strength of both the Japanese economy and Japanese equities has been the yen, which appreciated from 248 yen/dollar in 1984 to just 83 yen today.A weaker yen, which is not out of the question given the enormous amount of Japanese government debt outstanding relative to GDP, should be a boon for both its exports and the Nikkei. · The Japanese are under-invested in stocks and over-invested in savings accounts earning close to 0%; the impact on stocks with just a modest asset re-allocation to equities could be substantial. Understandably, investors initially reacted negatively to the earthquake, taking the Nikkei down to levels not seen since before 1985.This pressure on stock prices following the earthquake became the final catalyst for us to purchase the common stock of two Japanese companies—Rohm (ticker: 6963) and Mabuchi Motor (ticker: 6592). Rohm is a diversified producer of semiconductor components, such as integrated circuits, resistors, LEDs, and power modules.Mabuchi commands a global market share of over 50% in small Direct Current (“DC”) motors that are used in a myriad of applications such as the fan in your computer and the electronic parking brake in your car. We believe the balance sheets and the valuations of the companies provide us with considerable downside protection should something unforeseen occur.Both companies have no debt and their stocks trade at a discount to tangible book value, while 60% of the market capitalization of Rohm and 80% of the market capitalization of Mabuchi Motor is in the form of net cash and investments on their respective balance sheets.Furthermore, both companies are also working aggressively to incorporate energy efficiencies into their products.Finally, the majority of sales for both companies are generated outside Japan; therefore, the long-term impact of the earthquake should be modest for both companies. Before closing this letter, let us say once again that we continue to anticipate accelerating inflation.With money printing continuing 24/7, the Federal Reserve seemingly remains unconcerned with the issue of commodity inflation, yet it is clearly pinching.One only needs a trip to the grocer for a reminder.Moreover, even in the face of a slack labor market, the U.S. Government’s Consumer Price Index is still showing that prices are rising and inflation becoming broader basedand the index is weighed down by deflating prices in the very large housing component. www.appleseedfund.com4(800) 470-1029 Further away from home, inflation has become a more significant matter; fearing the ravages of inflation the European Central Bank raised interest rates just last week following prior interest rate hikes in India, China, and Brazil designed to combat inflation in those countries. Suffice it to say, our strategies that aim to protect the real value of your capital (that is, inflation adjusted) remain in place.Again, we thank you for your continued confidence in our ability to navigate through the current market environment on your behalf. Sincerely, The Fund's past performance does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-470-1029. At the end of the Fund’s reporting period on March 31, 2011, Pfizer (PFE) represented 6.4%, K-Sea Transportation (KSP) represented 3.9%, Novartis (NVS) represented 7.1%, John B. Sanfilippo (JBSS) represented 4.9%, Rohm (6963) represented 2.7%, and Mabuchi Motor (6592) represented 3.4% of the portfolio, respectively. The S&P 500 Index is a widely recognized unmanaged index of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. The Index returns do not reflect the deduction of expenses, which have been deducted from the Fund’s returns. The Index return assumes reinvestment of all distributions and does not reflect the deduction of taxes and fees. Individuals cannot invest directly in the Index, however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing. The Fund's prospectus contains this and other information about the Fund, and should be read carefully before investing. You may obtain a current copy of the Fund's prospectus by calling 1-800-470-1029. Distributed by Unified Financial Securities, Inc., 2960 North Meridian Street, Suite 300, Indianapolis, IN 46208 (Member FINRA). www.appleseedfund.com5(800) 470-1029 Investment Results - (Unaudited) The performance figures do not include the Appleseed Fund – Institutional Class, since the share class commenced operations on January 31, 2011. The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-470-1029. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **Since inception returns are reported as average annual rates. *** The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.The Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.Individuals cannot invest directly in this Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, member FINRA. www.appleseedfund.com6(800) 470-1029 Investments Results – continued (Unaudited) The chart above assumes an initial investment of $10,000 made on December 8, 2006 (commencement of Fund operations) and held through March 31, 2011. The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in the Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted.For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call 1-800-470-1029.The Fund’s investment objectives, risks, charges and expenses should be considered carefully before investing.The prospectus contains this and other important information about the investment company and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. www.appleseedfund.com7(800) 470-1029 Fund Holdings – (Unaudited) 1As a percentage of net assets. The Appleseed Fund invests primarily in a portfolio of equity securities of companies that are undervalued in the opinion of the Fund’s Adviser, Pekin Singer Strauss Asset Management.The investment objective of the Appleseed Fund is long-term capital appreciation. Availability of Portfolio Schedule – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for six months from October 1, 2010 to March 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During The Period” to estimate the expenses you paid on your account during this period. 8 Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Expenses shown are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the redemption fee imposed on short-term redemptions.The second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.If incurred, the short-term redemption fee imposed by the Fund would increase your expenses. Appleseed Fund - Investor Class Beginning Account Value October 1, 2010 Ending Account Value March 31, 2011 Expenses Paid During the Period October 1, 2010 – March 31, 2011* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Investor Class annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the partial year period). Appleseed Fund - Institutional Class Beginning Account Value Ending Account Value March 31, 2011 Expenses Paid During the Period Ended March 31, 2011* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Institutional Class annualized expense ratio of 0.99%, multiplied by the average account value over the period, multiplied by 59/365 (to reflect the partial year period). **The hypothetical example is calculated based on a six month period from October 1, 2010 to March 31, 2011.Accordingly, expenses are equal to the Institutional Class annualized expense ratio of 0.99%, multiplied by the average account value over the six month period, multiplied by 182/365 (to reflect the partial year period). 9 Appleseed Fund Schedule of Investments March 31, 2011 (Unaudited) Common Stocks - 65.59% Shares Fair Value Consumer Discretionary - 6.07% Hanesbrands, Inc. (a) $ PetSmart, Inc. Consumer Staples - 4.97% Female Health Company / The John B. Sanfilippo & Son, Inc. (a) Diversified - 4.23% PICO Holdings, Inc. (a) Energy - 7.28% Nabors Industries, Ltd. (a) Noble Corp. Financials - 7.53% AllianceBernstein Holding LP (d) Annaly Capital Management, Inc. (b) Willis Group Holdings PLC Health Care Services - 3.74% Albany Molecular Research, Inc. (a) PDI, Inc. (a) Industrials - 7.19% K-Sea Transportation Partners L.P. (a) (d) Mabuchi Motor Co., Ltd. Materials - 4.20% Sealed Air Corp. Pharmaceuticals - 17.69% Johnson & Johnson Novartis AG (c) Pfizer, Inc. Technology - 2.69% Rohm Company, Ltd. (a) TOTAL COMMON STOCKS (Cost $90,289,099) See accompanyingnotes which arean integral part of these financial statements. 10 Appleseed Fund Schedule of Investments - continued March 31, 2011 (Unaudited) Gold Trusts - 16.64% Shares Fair Value Central Gold Trust (a) (h) $ ETFS Gold Trust (a) (e) iShares Gold Trust (a) (e) SPDR Gold Trust (a) (e) Sprott Physical Gold Trust (a) (f) (h) TOTAL GOLD TRUSTS (Cost $20,104,986) Principal Certificates of Deposit - 1.30% Amount One California Bank, 0.15%, 06/02/2011 $ Self-Help Federal Credit Union, 1.01%, 05/18/2011 Self-Help Federal Credit Union, 1.01%, 05/18/2011 Shorebank Pacific, 0.50%, 04/13/2011 University Bank, 0.25%, 04/06/2011 TOTAL CERTIFICATES OF DEPOSIT (Cost $2,005,615) Money Market Securities - 16.27% Shares Federated Government Obligations Fund - Institutional Shares, 0.01% (g) TOTAL MONEY MARKET SECURITIES (Cost $25,110,519) TOTAL INVESTMENTS (Cost $137,510,219) - 99.80% $ Other assets less liabilities - 0.20% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing (b) Real Estate Investment Trust (c) American Depositary Receipt (d) Limited Partnership (e) Exchange-Traded Fund (f) Closed-End Mutual Fund (g) Variable Rate Security; the money market rate shown represents the rate at March 31, 2011. (h) Passive Foreign Investment Company See accompanyingnotes which arean integral part of these financial statements. 11 Appleseed Fund Statement of Assets and Liabilities March 31, 2011 (Unaudited) Assets Investments in securities, at fair value (cost $137,510,219) $ Receivable for investments sold Receivable for fund shares purchased Dividends receivable Prepaid expenses Interest receivable Total assets Liabilities Payable for investments purchased Payable for Fund shares redeemed Payable to Adviser (a) Administration Plan fees accrued, Investor Class (a) Payable to administrator, fund accountant, and transfer agent Payable to custodian Payable to trustees and officers Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income ) Accumulated undistributed net realized gain (loss) from investment transactions Net unrealized appreciation (depreciation) on investments Net Assets $ Net Assets: Investor Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share ($13.45 * 98%) (b) $ Net Assets: Institutional Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share ($13.46 * 98%) (b) $ (a) See Note 4 in the Notes to the Financial Statements (b) The Fund charges a 2.00% redemption fee on shares redeemed within 90 calendar days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. See accompanyingnotes which arean integral part of these financial statements. 12 Appleseed Fund Statement of Operations For the six months ended March 31, 2011 (Unaudited) Investment Income Dividend income (net of withholding tax $32,167) $ Interest Income Total Investment Income Expenses Investment Adviser fee (a) Administration Plan Fee, Investor Class (a) Administration expenses Transfer agent expenses Fund accounting expenses Registration expenses Legal expenses Printing expenses Custodian expenses Auditing expenses Trustee expenses CCO expenses Miscellaneous expenses Insurance expense 24f-2 expense Pricing expenses Total Expenses Less: Fees waived & expenses reimbursed by Adviser (a) ) Net operating expenses Net Investment Income (Loss) Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a)See Note 4 in the Notes to the Financial Statements. See accompanyingnotes which arean integral part of these financial statements. 13 Appleseed Fund Statements of Changes In Net Assets Six Months Ended March 31, 2011 (Unaudited) Year Ended September 30, 2010 Operations Net investment income (loss) $ $ Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions From net investment income, Investor Class ) ) From net realized gains, Investor Class ) ) Total distributions ) ) Capital Share Transactions - Investor Class Proceeds from Fund shares sold Proceeds from redemption fees collected (a) Reinvestment of distributions Amount paid for Fund shares redeemed ) ) Net increase (decrease) in net assets resulting from Investor Class capital share transactions Capital Share Transactions - Institutional Class (b) Proceeds from Fund shares sold - Net increase (decrease) in net assets resulting from Institutional capital share transactions - Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ ) $ Capital Share Transactions - Investor Class Shares sold Shares issued in reinvestment of distributions Shares repurchased ) ) Net increase (decrease) in Investor Class shares outstanding Capital Share Transactions - Institutional Class (b) Shares sold - Net increase (decrease) in Institutional Class shares outstanding - (a)The Fund charges a 2% redemption fee on shares redeemed within 90 calendars days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. (b)For the period January 31, 2011 (Commencement of the Institutional Class) through March 31, 2011. See accompanyingnotes which arean integral part of these financial statements. 14 Appleseed Fund - Investor Class Financial Highlights (For a share outstanding during each period) For the Six Months Ended March 31, 2011 (Unaudited) Year ended September 30, 2010 Period ended September 30, 2009 (a) Year ended November 30, 2008 Period ended November 30, 2007 (b) Selected Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) (c) (c) (c) (c) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions to shareholders: From net investment income ) From net realized gain ) ) - - (d) - Total distributions ) Paid in capital from redemption fees - (e) - (e) - (e) Net asset value, end of period $ Total Return (f) % (g) % % (g) )% )% (g) Ratios and Supplemental Data: Net assets, end of period (000) $ Ratio of expenses to average net assets (l) % (h)(m) % % (h)(k) % % (h) Ratio of expenses to average net assets before reimbursement & federal income taxes (l) % (h) % % (h) % % (h)(i) Ratio of net investment income (loss) to average net assets (l) % (h) % % (h) % % (h) Ratio of net investment income (loss) to average net assets before reimbursement & federal income taxes (l) % (h) % % (h) % )% (h)(j) Portfolio turnover rate % (a)The Fund's Board of Trustees elected to change its fiscal year end from November 30 to September 30. The information presented is from December 1, 2008 through September 30, 2009. (b)For the period December 8, 2006 (the date the Fund commenced operations) through November 30, 2007. (c)Net investment income per share is based on average shares outstanding during the period. (d)Net realized gain distributed amounted to less than $0.005 per share. (e)Redemption fees resulted in less that $0.005 per share. (f)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (g)Not annualized. (h)Annualized. (i)The expense ratio before reimbursements includes income taxes of .09% which was voluntarily reimbursed by the Adviser and Fund Administrator. (j)The net investment income (loss) ratio includes income tax expense of (.09)% which was voluntarily reimbursed by the Adviser and Fund Administrator. (k)Effective April 1, 2009, the Adviser has contractually agreed to cap the Fund's expenses at 1.24%.Prior to April 1, 2009, the Fund's expense cap was 0.90%. (l)These ratios exclude the impact of expenses of the underlying security holdings as represented in the Schedule of Investments. (m) Effective January 28, 2011, the Adviser has contractually agreed to cap the Fund's expenses at 0.99%.Prior to January 28, 2011, the Fund's expense cap was 1.24%.The Fund adopted an Administrative Services Plan with respect to Investor Class shares, pursuant to which the Fund pays an annual fee equal to 0.25% of the average daily net assets of the Investor Class shares. See accompanyingnotes which arean integral part of these financial statements. 15 Appleseed Fund - Institutional Class Financial Highlights (For a share outstanding during the period) For the Period Ended March 31, 2011 (a) (Unaudited) Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income (c) Net realized and unrealized gain (loss) on investments Total from investment operations Net asset value, end of period $ Total Return (b) % (d) Ratios and Supplemental Data Net assets, end of period (000) $ Ratio of expenses to average net assets (f) % (e) Ratio of expenses to average net assets before waiver and reimbursement (f) % (e) Ratio of net investment income (loss) to average net assets (f) % (e) Ratio of net investment income (loss) to average net assets before waiver and reimbursement (f) % (e) Portfolio turnover rate % (a)For the period January 31, 2011 (commencement of operations) to March 31, 2011. (b)Total return in the above table represents the rate that the investor would have earned on an investment in the Fund, assuming reinvestment of dividends. (c)Net investment income per share is based on average shares outstanding during the period. (d)Not annualized. (e)Annualized. (f)These ratios exclude the impact of expenses of the underlying security holdings as represented in the Schedule of Investments. See accompanyingnotes which arean integral part of these financial statements. 16 Appleseed Fund Notes to the Financial Statements March 31, 2011 (Unaudited) NOTE 1.ORGANIZATION The Appleseed Fund (the “Fund”) was organized as a non-diversified series of the Unified Series Trust (the “Trust”) on September 11, 2006. The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”). The Trust Agreement permits the Board of Trustees of the Trust (the “Board”) to issue an unlimited number of shares of beneficial interest of separate series. The Fund is one of a series of funds currently authorized by the Board.The Fund’s investment Adviser is Pekin Singer Strauss Asset Management, Inc. (the “Adviser”).The investment objective of the Fund is to provide long-term capital appreciation. The Fund currently offers two classes of shares, Investor Class and Institutional Class.Investor shares were first offered to the public on December 8, 2006; and Institutional shares were first offered to the public on January 31, 2011.Each share represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such dividends and distributions out of income belonging to the Fund as are declared by the Board.The primary difference between the two classes is attributable to the distribution and administrative service fee arrangements for the Investor Class.On matters that affect the Fund as a whole, each class has the same voting and other rights and preferences as any other class.On matters that affect only one class, only shareholders of that class may vote.Each class votes separately on matters affecting only that class, or on matters expressly required to be voted on separately by state or federal law.Shares of each class of a series have the same voting and other rights and preferences as the other classes and series of the Trust for matters that affect the Trust as a whole.The Fund may offer additional classes of shares in the future. Non-Diversification Risk– The Fund is non-diversified, which means it may invest a greater percentage of its assets in a fewer number of stocks as compared to other mutual funds that are more broadly diversified.As a result, the Fund’s share price may be more volatile than the share price of some other mutual funds, and the poor performance of an individual stock in the Fund’s portfolio may have a significant negative impact on the Fund’s performance. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a “regulated investment company” (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains.If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the six months ended March 31, 2011, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations.During the year, the Fund did not incur any interest or penalties.The Fund is not subject to examination by U.S. federal tax authorities for tax years prior to 2006. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board). Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Dividend income from Real Estate Investment Trusts (REITS) and distributions from Limited Partnerships is recognized on the ex-date.The calendar year end classification 17 Appleseed Fund Notes to the Financial Statements - continued March 31, 2011 (Unaudited) NOTE 2. SIGNIFICANT ACCOUNTING POLICIES - continued of distributions received from REITS during the fiscal year are reported subsequent to year end; accordingly, the Fund estimates the character of REIT distributions based on the most recent information available.Income or loss from Limited Partnerships is reclassified in the components of net assets upon receipt of K-1’s.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Redemption Fees – The Fund charges a 2.00% redemption fee for shares redeemed with 90 days.These fees are deducted from the redemption proceeds otherwise payable to the shareholder.The Fund will retain the fee charged as an increase in paid-in capital and such fees become part of the Fund’s daily NAV calculation. Dividends and Distributions – The Fund intends to distribute substantially all of its net investment income as dividends to its shareholders on at least an annual basis. The Fund intends to distribute its net realized long-term capital gains and its net realized short-term capital gains at least once a year. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset value per share of the Fund. NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Generally Accepted Accounting Principles in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique).Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) · 18 Appleseed Fund Notes to the Financial Statements - continued March 31, 2011 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stock, exchange-traded funds, American Depositary Receipts, limited partnerships, real estate investment trusts, gold trusts, and closed-end funds are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security.Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or the market is considered inactive.When this happens, the security will be classified as a Level 2 security.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the fund.These securities will be categorized as Level 1 securities. Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), including certificates of deposit, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a 19 Appleseed Fund Notes to the Financial Statements - continued March 31, 2011 (Unaudited) NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
